962 A.2d 796 (2009)
290 Conn. 903
Angelo A. ZIOTAS
v.
THE REARDON LAW FIRM, P.C.
Supreme Court of Connecticut.
Decided January 7, 2009.
William F. Gallagher, in support of the petition.
Anthony M. Fitzgerald and David S. Hardy, New Haven, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 111 Conn.App. 287, 959 A.2d 1013 (2008), is granted, limited to the following issue:
"Did the Appellate Court improperly conclude that the Connecticut wage statute, General Statutes § 31-71a, applied to the plaintiffs year-end bonus?"
KATZ, J., did not participate in the consideration of or decision on this petition.
The Supreme Court docket number is SC 18292.